DETAILED ACTION
This is the Office action based on the 16/107752 application filed August 21, 2018, and in response to applicant’s argument/remark filed on May 24, 2021.  The claim amendment filed on May 24, 2021 has been entered.  Claims 1-9, 11-18, 20-22, 24-26 and 29-36 are currently pending and have been considered below.  Applicant’s cancellation of claims 10, 19, 23 and 27-28 acknowledged. 
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Michael Lee on July 2, 2021.--In the Claims amendment filed May 24, 2021, please cancel claims 31, 32, 33 and 34

 Allowable Subject Matter
Claims 1-9, 11-18, 20-22, 24-26, 29-30 and 35-36 are allowed. The following is an examiner's statement of reasons for allowance.With respect to claims 1, 11, 20 and 24, none of the cited prior arts teaches the feature “the generating the etch plasma is performed while cooling the substrate to a temperature below -20° C, and wherein the depositing the protective film is performed while heating the substrate to a temperature above 20° C” in the context of each of these claims;With respect to claim 29, none of the cited prior arts teaches the feature “ (a) generating an etch plasma from an etch gas, exposing the stack to the etch plasma, and partially etching the feature in the stack, while cooling the substrate to a temperature below -20° C; (b)    after (a), depositing a protective film on sidewalls of the feature at a temperature of at least 20° C” in the context of claim 29;With respect to claim 35, none of the cited prior arts teaches the features “the generating the etch plasma is performed while cooling the substrate to a temperature below -20°C” and “exposing the stack to a second reactant, wherein the first and second reactants react with one another to form the protective film over the stack, wherein the protective film comprises at least one of a sulfur, boron, silicon, nitrogen, or phosphorous” in the context of claim 35; With respect to claim 36, none of the cited prior arts teaches the features “generating the etch plasma is performed while cooling the substrate to a cryogenic temperature below -20°C” and “exposing the stack to a second reactant, wherein the first and second reactants react with one another to form the protective film over the stack, wherein the protective film comprises at least one of a sulfur, boron, silicon, nitrogen, or phosphorous” and “wherein the depositing the protective film is performed while heating the substrate to a non-cryogenic temperature”  in the context of claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features in claims 1-9, 11-18, 20-22, 24-26, 29-30 and 35-36 are persuasive.  These claims are allowable. --Applicant has authorized examiner to cancel claims 31-34 to put the application in an allowable condition.  Please see Interview Summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713